DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated August 14, 2022 is acknowledged.  Currently claims 1-18 and 20 are pending in this application, with claim 20 withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot due to the new grounds of rejection required by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the plurality of radially extending protrusions" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if these “protrusions” are meant to be the “retrieval features” of line 11 or a separate limitation.
Claim 15 does not appear to add any additional limitations to amended claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzma (USPN 7,949,395).
Regarding claim 1, Kuzma discloses implantable leadless cardiac pacing device comprising (e.g. Figure 1, etc.):
a housing (e.g. microdevice 10) having a proximal end, a distal end, and a circumferential surface extending around a central longitudinal axis of the housing between the proximal end and the distal end (e.g. as shown in Figure 1), the housing having a radial dimension from the central longitudinal axis to the circumferential surface of the housing, the housing containing a power source (e.g. battery 24 as shown in Figure 1) and electrical circuitry therein (e.g. electronic circuitry; Col. 4, lines 1-30); 
one or more electrodes configured to be positioned adjacent cardiac tissue to provide electrical stimulation thereto (e.g. electrode 13), the one or more electrodes in electrical communication with the electrical circuity in the housing; and 
a plurality of retrieval features arranged with the housing (e.g. electrode anchors 17a as shown in Figure 1A), each of the plurality of retrieval features having a inner radial dimension from the central longitudinal axis less than the radial dimension of the housing and an outer radial dimension greater than the radial dimension of the housing wherein the plurality of retrieval features are configured to remain with the housing while implanted in a patient (e.g. as shown in Figure 1).
Regarding claim 2, Kuzma additionally discloses a plurality of retrieval features that are configured such that they are capable of facilitating engagement of a retrieval device for retrieving the implantable leadless cardiac pacing device (e.g. electrode anchors 17a can be used for retrieval purposes, such as with a tweezer or similar device during an open heart surgery procedure).
Regarding claim 3, Kuzma additionally discloses a plurality of retrieval features that include a plurality of radially extending protrusion (e.g. as shown in Figure 1A).
Regarding claim 4, Kuzma additionally discloses that the plurality of radially extending protrusions are flexible (e.g. as shown in Figure 1A).
Regarding claim 6, Kuzma additionally discloses the plurality of radially extending protrusions are arranged at the proximal end of the housing (e.g. “proximal” end as shown on the on Figure 1A 4, as either end can be considered the “proximal” end).
Regarding claim 7, Kuzma additionally discloses a comprising a docking member extending from the proximal end of the housing along the central longitudinal axis of the housing (e.g. proximal end of device 10 including lead 12 and electrode head 16).
Regarding claim 8, Kuzma additionally discloses wherein the docking member includes a head portion (e.g. electrode head 16) and a neck portion (e.g. electrode lead 12) extending between the housing and the head portion, the head portion having a radial dimension from the central longitudinal axis and the neck portion having a radial dimension from the central longitudinal axis less than the radial dimension of the head portion (e.g. as shown in the Figures
Regarding claim 9, Kuzma additionally discloses wherein the plurality of retrieval features are affixed to the docking member (e.g. anchors 17a are attached to electrode head 16 as shown in Figure 1A).
Regarding claim 10, Kuzma additionally discloses a plurality of retrieval features each include an engagement surface configured to facilitate guiding a retrieval device into engagement with the docking member (e.g. anchors 17a can be considered an “engagement surface” configured to facilitate guiding a retrieval device into engagement with the docking member).
Regarding claim 11, Kuzma additionally discloses an engagement surface is oriented at an oblique angle to the central longitudinal axis (e.g. as shown in Figure 1A).
Regarding claim 12, Kuzma additionally discloses the plurality of retrieval features are angled toward the distal end of the housing (e.g. as shown in Figure 1A).


Regarding claim 13, Kuzma discloses an implantable leadless cardiac pacing device comprising: 
a housing (e.g. microdevice 10) having a proximal end, a distal end, and a circumferential surface extending around a central longitudinal axis of the housing between the proximal end and the distal end (e.g. as shown in Figure 1), the housing having a radial dimension from the central longitudinal axis to the circumferential surface of the housing, the housing containing a power source (e.g. battery 24 as shown in Figure 1) and electrical circuitry therein (e.g. electronic circuitry; Col. 4, lines 1-30); 
an electrode positioned proximate the distal end of the housing configured to be positioned adjacent cardiac tissue (e.g. electrode 13); 
a docking member extending proximally from the proximal end of the housing, the docking member having a radial dimension from the central longitudinal axis  less than the radial dimension of the housing (e.g. proximal end of device 10 including lead 12);
a plurality of retrieval features each having a radial dimension from the central longitudinal axis greater than the radial dimension of the housing (e.g. anchors 17a connected to electrode head 16); 
wherein the plurality of retrieval features are configured to remain with the housing while implanted in a patient (as shown in Figures 3A and 3B), 
wherein the docking member includes a head portion spaced apart from the housing (e.g. electrode head 16) and a neck portion extending between the housing and the head portion (e.g. electrode lead 12);
wherein the neck portion has a radial dimension from the central longitudinal axis less than the radial dimension of the housing and the head portion has a radial dimension from the central longitudinal axis greater than the radial dimension of the neck portion (e.g. as shown in Figure 1); and
wherein the plurality of radially extending protrusions are fixed to and extend radially outward from the head portion (e.g. as shown in Figure 1).
Regarding claim 14, Kuzma additionally discloses a plurality of retrieval features that are configured such that they are capable of facilitating engagement of a retrieval device with the docking member for retrieving the implantable leadless cardiac pacing device (e.g. anchors 17a can be considered an “engagement surface” configured to facilitate guiding a retrieval device into engagement with the docking member).
Regarding claim 15,  Kuzma additionally discloses a plurality of retrieval features that include a plurality of radially extending protrusion (e.g. anchors 17a).
Regarding claim 16, Kuzma additionally discloses that the plurality of radially extending protrusions are flexible (e.g. as shown in Figure 1A).
Regarding claim 17, Kuzma additionally discloses an engagement surface is oriented at an oblique angle to the central longitudinal axis (e.g. as shown in Figure 1A).
Regarding claim 18, Kuzma additionally discloses the plurality of retrieval features extend distal of the docking member (e.g. as shown in Figure 1A).

Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostroff (US 2009/0082828).
Examiner again wishes to note that the claims as currently filed do not require the “retrieval feature” to be actually used to remove the device from the body, but only need to be capable of being used in such a manner.  Examiner asserts that the device of Ostroff is sized and shaped such that it can be used to remove the device from the body, as well as fulfilling all of the other limitations of the claims.
Regarding claim 1, Ostroff discloses implantable leadless cardiac pacing device comprising (e.g. as shown in the annotated Figure 19B below):
a housing (e.g. biostimulator 10) having a proximal end, a distal end, and a circumferential surface extending around a central longitudinal axis of the housing between the proximal end and the distal end (e.g. as shown in Figure 19B), the housing having a radial dimension from the central longitudinal axis to the circumferential surface of the housing (e.g. radius of middle housing portion 10), the housing containing a power source (e.g. power source; Page 10, Claim 1) and electrical circuitry therein (e.g. controller; Page 10, Claim 1); 
one or more electrodes configured to be positioned adjacent cardiac tissue to provide electrical stimulation thereto (e.g. electrode 68) the one or more electrodes in electrical communication with the electrical circuity in the housing);
a plurality of retrieval features arranged with the housing (e.g. entangling elements 30 that can act as retrieval features), each of the plurality of retrieval features having a inner radial dimension from the central longitudinal axis less than the radial dimension of the housing (e.g. measurement C as shown below) and an outer radial dimension greater than the radial dimension of the housing (e.g. measurement D as shown below); wherein the plurality of retrieval features are configured to remain with the housing while implanted in a patient.

    PNG
    media_image1.png
    275
    174
    media_image1.png
    Greyscale

Regarding claim 2, Ostroff additionally discloses a plurality of retrieval features that are configured such that they are capable of facilitating engagement of a retrieval device for retrieving the implantable leadless cardiac pacing device (e.g. entanglement elements 30 can be used for retrieval purposes, such as with a tweezer or similar device during an open heart surgery procedure).
Regarding claim 3, Ostroff additionally discloses a plurality of retrieval features that include a plurality of radially extending protrusion (e.g. entanglement elements 30).
Regarding claim 4, Ostroff additionally discloses that the plurality of radially extending protrusions are flexible (e.g. page 6, Paragraph 61).
Regarding claim 5, Ostroff additionally discloses wherein the plurality of radially extending protrusions are configured to deflect to a delivery state and expand to an equilibrium state (e.g. two states as shown in Figures 19A and 19B).
Regarding claim 6, Ostroff additionally discloses the plurality of radially extending protrusions are arranged at the proximal end of the housing (e.g. “proximal” end as shown on the bottom of Figure 19B, as either end can be considered the “proximal” end).
Regarding claim 7, Ostroff additionally discloses a docking member extending from the proximal end of the housing along the central longitudinal axis of the housing (e.g. entanglement elements 30 located at the top of  and end cap of the stimulator located at the end of the device housing located on the right side of Figure 4).
Regarding claim 12, Ostroff additionally discloses the plurality of retrieval features are angled toward the distal end of the housing in an equilibrium state (e.g. equilibrium state as shown in Figure 19B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/Primary Examiner, Art Unit 3792